Citation Nr: 1759074	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a claimed disability manifested by gastroesophageal distress, to include gastroenteritis and gastroesophageal reflux disease (GERD).

2. Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.

This case comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied service connection for gastroenteritis, for a left ankle sprain, and for residuals of a claimed fracture of the septum.  The RO also denied the Veteran's request to reopen a previously denied claim for service connection for pes planus.  The RO made other rulings in its April 2011 decision, but the Veteran only appealed the four issues mentioned in this paragraph.  

In January 2013, the Veteran withdrew his appeal of the denial of service connection for a septum fracture.  In a subsequent rating decision, issued in December 2013, the RO granted service connection for a left ankle sprain.  Accordingly, only the pes planus and gastroesophageal claims remain part of this appeal.  

Although the RO described the pes planus issue as a request to reopen a previously denied claim, the Board finds that the issue is properly understood as a simple claim for service connection for pes planus.  It is true that the RO denied a substantially identical claim in May 2005 and the Veteran did not appeal that decision.  Nevertheless, when VA receives or associates with the claims file relevant official service department records which were not associated with the claims folder at the time VA first decided the claim, VA will reconsider the claim without requiring the claimant to submit new and material evidence.  See 38 C.F.R. § 3.156(c) (2017).  The May 2005 rating decision includes a list of evidence available to the RO at the time of the original denial of the pes planus claim.  That list indicates that the available service medical records were "grossly incomplete."  The currently available electronic claims file includes separate documents with partially overlapping service treatment records.  Having compared these files, it is clear to the Board that, in May 2005, the RO did not have access to a particular treatment record demonstrating symptomatic pes planus and the use of arch supports by the Veteran in service.  Because 38 C.F.R. § 3.156(c) applies, the Board must reconsider the previously denied pes planus claim without requiring the Veteran to submit new and material evidence.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Gastroesophageal Distress

In his hearing testimony, the Veteran said that, during active duty service, he began experiencing heartburn, chest pains, and vomiting.  Service treatment records indicate a diagnosis of gastroenteritis.  According to the April 2011 rating decision, service connection for gastroenteritis was denied because there was no current diagnosis for the claimed condition.  To support this conclusion, the rating decision referred to a series of VA examinations, which took place in September 2010.  The Board has reviewed the September 2010 examination reports, which include findings and opinions concerning the lumbar spine, left ankle, and patellar tendons.  The examination reports also include findings relevant to separate claims for service connection for a septum fracture and for sinusitis and/or allergic rhinitis.  But there is no indication that any of the September 2010 VA examinations attempted to determine whether the Veteran had any form of gastroesophageal disease.

The Veteran recently submitted a VA esophageal conditions disability benefits questionnaire, apparently completed by a physician in May 2017.  The questionnaire indicates a current diagnosis of gastroesophageal reflux disease (GERD).  But the questionnaire does not include a medical opinion indicating the probability that the current diagnosis is related to the gastroenteritis noted in the service treatment records or to the other symptoms described by the Veteran in his hearing testimony.

The recent GERD diagnosis, together with the in-service diagnosis of gastroenteritis and the Veteran's testimony concerning the onset of heartburn and vomiting in service, satisfies the threshold for requiring a medical opinion on the issue of whether his current disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board must remand the gastroesophageal claim with instructions to obtain the necessary opinion.

Pes Planus

The report of medical examination at the time of his initial entry into active service indicates that, at that time, the Veteran had pes planus.  The examiner's notes indicate indicated that the condition was moderate and asymptomatic.  

Because the claimed condition was noted at the time of the examination, the presumption of soundness does not apply.  See 38 C.F.R. § 3.304(b) (2017).

Cases in which the claimed condition is noted on an entrance examination are governed by the presumption of aggravation contained in 38 U.S.C.A. § 1153, which provides that a preexisting injury or disease will be considered to have been aggravated by active service when there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability was due to the natural progress of the disease.  See Id.; 38 C.F.R. § 3.306 (2017).

Aggravation may not be conceded when the disability underwent no increase in severity during service.  See 38 C.F.R. § 3.306(b).   The occurrence of symptoms, in the absence of an increase in the underlying severity, is not sufficient to establish aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Likewise, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered "aggravation" of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

The AOJ arranged for a VA examination of the Veteran's feet in October 2012.  
When the issue of service connection for pes planus was most recently adjudicated in a statement of the case (SOC), issued in December 2013, the AOJ denied the requested benefit in part because, according to the SOC, the examiner had found that the Veteran's pre-existing pes planus was not aggravated beyond its normal progression in service.

The SOC's reading of the October 2012 examination report is not strictly correct.  During the examination, the Veteran exhibited pain on use of both feet and pain on manipulation of both feet.  He also had "inward" bowing of the Achilles tendon for both the right and left sides.  These symptoms appear to be more serious than the "asymptomatic" condition described in the Veteran's entrance examination, but it is unclear whether this apparent increase in the Veteran's disability was due to the natural progress of the disease.  

The opinion section of the October 2012 report suggests that, in at least one respect, there was a permanent aggravation of the disability during service.  According to the examiner, "[The Veteran] had a prior to service diagnosis of pes planus but not chronic Achilles tendonitis bilaterally.  His Achilles tendinopathies are from a residual of the biomechanical stress placed on his Achilles tendons and continue to do [so] as of present."  

Based on the examiner's opinion, the AOJ granted service connection for a bilateral Achilles' tendonitis, which is characterized as a disability separate from pes planus, assigning 10 percent ratings for the right and left lower extremities, respectively.  It remains unclear whether the Veteran's current bilateral pes planus condition - as opposed to Achilles' tendonitis - was aggravated beyond its normal progression during service.  To help answer this question, the issue of service connection for bilateral pes planus will be remanded for a new medical examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and extent of his bilateral pes planus disorder.  All studies, tests and evaluations deemed necessary by the examiner should be performed.  The claims folder is to be made available to the examiner to review, and it must be confirmed that such records were available for review.

The examiner must provide written responses to the following inquiries:

(a) OTHER THAN BY CAUSING THE VETERAN TO DEVELOP BILATERAL ACHILLES' TENDONITIS, did the Veteran's pre-existing pes planus underwent an increase in severity during active service?

(b) If the claimant's bilateral pes planus underwent an increase in severity during active duty, is it undebatable that the increase in severity during service was due to the natural progress of the pes planus?        

The examiner should fully explain the reasons for his or her conclusions.  The examiner should specifically discuss the Veteran's testimony indicating that he was not conscious of any problems with his feet until approximately one and a half years into his active duty service and that, at that point, he began experiencing a painful, burning sensation in the arches of his feet, and was treated with medication and arch supports.
2. Arrange for an examination with an appropriate medical professional to determine the nature and etiology of any disorder characterized by gastroesophageal distress, to include gastroenteritis or GERD.  All studies, tests and evaluations deemed necessary by the examiner should be performed.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. 

After the examination and review of the claims file are complete, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD or any other gastroesophageal disease or condition was the result of any disease, injury or event in service, including the diagnosis of gastroenteritis noted in his service treatment records.  

The examiner should fully explain the reasons for his or her conclusions.  The examiner should specifically discuss the Veteran's testimony indicating that, during active duty service, he experienced heartburn, chest pains and vomiting.

3. After the requested development has been completed, 
the AOJ should review the claims file to ensure compliance with the directives of this remand.  If any medical report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed 
necessary, readjudicate the claims.   If any benefit requested on appeal is not granted, the appellant and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







